Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Goldman on September 24, 2021 to address lack of antecedent basis issue in Claims 20 and 44 by amending Claim 20 to replace the asphalt component not actually present in the pellet on its own with the average density of asphalt (1.03 g/cm3 (¶[0005] of as-filed specification)) and to properly refer to the asphalt component in the various steps of Claim 44.
The application has been amended as follows: 
	In Claim 20, elastomeric polymer such that the modified GTR has a density below 1.03 g/cm3.
	In Claim 44, at the end of step (c), modified GTR has a density below the density of the elastomeric component of step (e).

Response to Arguments
	Applicant’s claim amendments and remarks filed August 18, 2021 have been fully considered and are persuasive in overcoming all §103 rejections of record with respect to the density of the asphalt being higher than the density of the GTR/elastomeric polymer pellet.  Said rejections are withdrawn. 
Reasons for Allowance
Claims 1-3, 7-11, 15-17, 19-22, 26-27, 29, 30, and 44 are allowed.  The closest prior art is Baily (U.S. 20100056669) which teaches pellets for asphalt manufacturing but fails to teach or suggest the pellets (GTR/SBR) having a density of less than the asphalt they are placed in.  The typical density of asphalt ranges from 1.01 to 1.06 g/cm3 while the density of SBR is ~ 0.94 g/cm3 and the density of GTR is from 1.10 to 1.20 g/cm3. (See non final rejection April 1, 2021 pages 3-4)  A calculation can be made to what the expected density of the pellets would be relative to asphalt (See page 4 of the non-final rejection of April 4, 2021) and the density is higher than that of the asphalt.  There is simply not enough motivation in the prior art to motivate one of ordinary skill in the art to practice Bailey such that the density of the pellets were below that of the asphalt they are being put in.  To arrive at the claimed invention would require one of ordinary skill in the art to be cognizant to the densities of all these components and choose their densities and amounts such that the resulting pellets would have a density of less than that of whatever asphalt they are being placed in.  To make these decisions would require impermissible hindsight.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766